Title: To John Adams from Muscoe Livingston, 17 June 1779
From: Livingston, Muscoe
To: Adams, John


     
      Dear Sir
      L’orient 17 June 1779
     
     Inclos’d is four letters which you was So obliging, as to tell Me you would take care of; the Letter for the Governor I will be thankfull to you, to deliver him, Should you have an opportunity Soon after your Arrival.
     The other three, to be put into the post office. I most Sincerely wish you, a Safe and happy passage to America, and there be the happy instrument of Relieving us, from Much Mischief that Must follow, a continuanc of our preasent planns in this Country.
     I have Mentioned to the Governor My intention of Staying here, untill I hear from My Freinds, and that, if any litle thing Should offer, wherein I can Render My Country any Service in this or any other Country that I shall be happy to have the Opportunity, of doing it; Should any thing therefore offer, I will beg leave to Solicit your Friendship Joined to his; and I beg leave to Assure You that it Shall be My Study to Merit your attention.
     
      I am With Great Respect Dear Sir Your Most Ob H sr
      M Livingston
     
    